         Case 1:20-cr-00314-GHW Document 42 Filed 11/23/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                                                      USDC SDNY
                                                       New York, New York 10007       DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                       November 22, 2020
                                                                                      DATE FILED: 11/23/2020
BY ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Ethan Phelan Melzer, S1 20 Cr. 314 (GHW)

Dear Judge Woods:

        At the September 7, 2020 conference, the Government informed the Court that it
anticipated producing a limited quantity of classified discovery to the defense, pursuant to the
Classified Information Procedures Act (“CIPA”). The Government writes to provide the Court
with additional information about the procedures under CIPA that govern the Government’s
classified discovery production and to request that (i) the Court enter a protective order, on consent,
governing classified materials to be provided in discovery; and (ii) the Court appoint a Classified
Information Security Officer in this matter.

        As detailed in the Government’s letter dated September 11, 2020, see Dkt. No. 36, CIPA
specifies procedures for the production of classified information to the defense and litigation over
the use of that classified information at a hearing or trial. See In re Terrorist Bombings of U.S.
Embassies in E. Africa, 552 F.3d 93, 121 (2d Cir. 2008) (CIPA “imposes upon district courts a
mandatory duty to guard against the unauthorized disclosure of any classified material disclosed
by the United States to any defendant in a criminal case.” (internal quotation marks omitted)). As
relevant at this juncture, Section 3 of CIPA provides that “[u]pon motion of the United States, the
court shall issue an order to protect against the disclosure of any classified information disclosed
by the United States to any defendant in any criminal case in a district court of the United States.”
In this case, defense counsel Jonathan Marvinny, Esq., whose security clearance has been re-
activated, has consented to a proposed CIPA § 3 protective order, attached hereto as Exhibit A (the
“CIPA Protective Order”), which is modeled after protective orders used in other cases involving
classified information. See, e.g., United States v. Schulte, No. 17 Cr. 548 (PAC) (SDNY) Dkt. No.
61. The Government therefore respectfully submits the CIPA Protective Order for the Court’s
consideration and requests that the Court enter the CIPA Protective Order.

        The Government also respectfully requests that the Court appoint Daniel Hartenstine as the
Classified Information Security Officer (“CISO”) in this matter. Mr. Hartenstine, who has been
recommended in the enclosed letter, attached hereto as Exhibit B, to be appointed as CISO for the
case, is the Chief of Operations for the Litigation Security Group at the Department of Justice.
The Litigation Security Group is comprised of security specialists whose responsibility is to act as
         Case 1:20-cr-00314-GHW Document 42 Filed 11/23/20 Page 2 of 2

  Hon. Gregory H. Woods                                                                   Page 2
  November 22, 2020

CISOs in criminal litigation as well as civil matters. Mr. Hartenstine is responsible for overseeing
this program. He also provides regular support to the Southern District of New York. In this
district, Mr. Hartenstine acts or has acted as the primary CISO in, among other cases, United States
v. Zachary Clark, 20 Cr. 76 (NRB); United States v. Jesus Encarnacion, 19 Cr. 118 (RA); United
States v. Ramses Owens, et al., 18 Cr. 693 (RMB); Schulte, 17 Cr. 548 (PAC); United States v.
Sayfullo Saipov, 17 Cr. 722 (VSB); United States v. Chi Ping Patrick Ho, 17 Cr. 779 (LAP); and
United States v. Reza Zarrab, et al., 15 Cr. 867 (RMB).



                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                      By:                       /s/                                a
                                              Samuel Adelsberg / Matthew Hellman /
                                              Sidhardha Kamaraju
                                              Assistant United States Attorneys
                                              (212) 637-2494 / 2278 / 6523


cc: Defense Counsel (by ECF)

   Daniel O. Hartenstine (by email)


 Application denied without prejudice. The proposed order includes
 factual findings by the Court that are not supported by a sworn
 declaration or other evidence. See, e.g., ¶¶ 11, 12, 19, as to which the
 Court has not received the referenced advice or information. In
 addition, paragraph 10 of the proposed order references the
 appointment of Mr. Hartenstine as the CISO. The Court requests that
 the United States provide the Court with a form order to implement that
 appointment.

 The Clerk of Court is directed to terminate the motion pending at Dkt.
 No. 41.

 SO ORDERED.
 November 23, 2020
